Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, *7311995, which ruled that claimant was disqualified from receiving unemployment benefits because his employment was terminated due to misconduct.
Claimant, who was employed as a certified respiratory technician by a hospital, was discharged after repeatedly refusing to accept work assignments issued by the employee appointed to make such assignments. The Unemployment Insurance Appeal Board ruled that claimant was ineligible for benefits because he had been terminated due to misconduct. We affirm. The refusal to carry out a reasonable work instruction constitutes disqualifying misconduct (see generally, Matter of Serrano [Shield of David—Sweeney], 216 AD2d 625). It is uncontested that claimant refused to perform work assigned to him solely because he resented the employee whose job it was to make such assignments. We conclude that there is substantial evidence to support the Board’s determination that claimant was discharged due to misconduct.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.